Opinion issued April 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00267-CV
———————————
IN RE Matthew Vere and Dilip Tandan, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION*
          By
petition for writ of mandamus, relators, Matthew Vere and Dilip Tandan,
challenge the trial court’s March 10, 2011 order compelling post-judgment discovery
and awarding sanctions.  We deny
the petition for writ of mandamus.   
 
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.
 




*
          The underlying case is Affordable Power, LP v. Matthew Vere et al.,
No. 956968 in the County Court at Law No. 1 of Harris County, Texas, the
Honorable R. Jack Cagle presiding.